           Case 2:20-cr-00123-JAD-VCF Document 25 Filed 02/08/21 Page 1 of 4


 1
     NICHOLAS A. TRUTANICH
 2   United States Attorney
     District of Nevada
 3   Nevada Bar Number 13644
     JENNIFER J. OXLEY
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 6   Jennifer.oxley@usdoj.gov

 7 Representing the United States of America

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10 UNITED STATES OF AMERICA,                    Case No.: 2:20-cr-00123-JAD-VCF

                   Plaintiff,
11                                              PRELIMINARY ORDER OF FORFEITURE
            v.
12
     NATHAN POLK REED,
13
                   Defendant.
14

15         This Court finds Nathan Polk Reed pled guilty to Count One of a One Count

16 Criminal Indictment charging him with prohibited person in possession of a firearm in

17 violation of 18 U.S.C. § 922(g)(1) and 922(g)(9). Criminal Indictment, ECF No. 1; Change

18 of Plea, ECF No. __; Plea Agreement ECF No. __.

19         This Court finds Nathan Polk Reed agreed to the forfeiture of the property set forth

20 in the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal

21 Indictment ECF No. 1; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

22         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United

23 States of America has shown the requisite nexus between property set forth in the Plea

24
            Case 2:20-cr-00123-JAD-VCF Document 25 Filed 02/08/21 Page 2 of 4


 1
     Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to
 2
     which Nathan Polk Reed pled guilty.
 3
            The following property is any firearm or ammunition involved in or used in any
 4
     knowing violation of 18 U.S.C. § 922(g)(1) and 922(g)(9), and is subject to forfeiture
 5
     pursuant to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c):
 6
                1. A F.I.E. Titan .25 caliber semiautomatic pistol, bearing serial number
 7
                      293042; and
 8
                2. any and all compatible ammunition
 9
     (all of which constitutes property).
10
            This Court finds that on the government’s motion, the Court may at any time enter
11
     an order of forfeiture or amend an existing order of forfeiture to include subsequently
12
     located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
13
     32.2(b)(2)(C).
14
            This Court finds the United States of America is now entitled to, and should, reduce
15
     the aforementioned property to the possession of the United States of America.
16
            NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
17
     DECREED that the United States of America should seize the aforementioned property.
18
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
19
     rights, ownership rights, and all rights, titles, and interests of Nathan Polk Reed in the
20
     aforementioned property are forfeited and are vested in the United States of America and
21
     shall be safely held by the United States of America until further order of the Court.
22
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
23
     of America shall publish for at least thirty (30) consecutive days on the official internet
24
     government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

                                                     2
            Case 2:20-cr-00123-JAD-VCF Document 25
                                                21 Filed 02/08/21
                                                         02/05/21 Page 3 of 4


 1
     describe the forfeited property, state the time under the applicable statute when a petition
 2
     contesting the forfeiture must be filed, and state the name and contact information for the
 3
     government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
 4
     and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,
 5
     the government may instead serve every person reasonably identified as a potential claimant
 6
     in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
 7
     Rule G(4)(a)(i)(A).
 8
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
 9
     or entity who claims an interest in the aforementioned property must file a petition for a
10
     hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
11
     petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
12
     853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
13
     right, title, or interest in the forfeited property and any additional facts supporting the
14
     petitioner’s petition and the relief sought.
15
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
16
     must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
17
     Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
18
     not sent, no later than sixty (60) days after the first day of the publication on the official
19
     internet government forfeiture site, www.forfeiture.gov.
20

21

22

23
     ///
24
     ///

                                                      3
            Case 2:20-cr-00123-JAD-VCF Document 25
                                                21 Filed 02/08/21
                                                         02/05/21 Page 4 of 4


 1
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
 2
     petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States
 3
     Attorney’s Office at the following address at the time of filing:
 4
                   Daniel D. Hollingsworth
                   Assistant United States Attorney
 5                 James A. Blum
                   Assistant United States Attorney
 6                 501 Las Vegas Boulevard South, Suite 1100
                   Las Vegas, Nevada 89101
 7
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
 8
     described herein need not be published in the event a Declaration of Forfeiture is issued by
 9
     the appropriate agency following publication of notice of seizure and intent to
10
     administratively forfeit the above-described property.
11
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
12
     copies of this Order to all counsel of record.
13
            DATED
            DATED: _____________________,
                   February 8, 2021.      2021.
14

15

16

17                                               JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

                                                      4
